Rombauee, P. J.
(concurring). — As the majority of the members of the court concur in the disposition made of this cause in the preceding opinion, but for reasons different from those therein stated, it becomes necessary to state those reasons.
An administrator under our statute is not the personal representative of the decedent, but a mere statutory trustee, with powers to bind the assets in his hands whenever authorised by statute to do so and no further. Within these limits he may bind the estate in his contracts. We have so decided after full consideration in Nichols v. Reyburn, 55 Mo. App. 1, and see no reason, for changing our opinion in that regard. It is desirable, wherever this can be done, that expenses thus incurred by the administrator should be paid by him in the first instance and accounted for in his settlements with the estate; but cases may arise, of which the Nichols case was a fair illustration, where this is impracticable. To hold that in such cases a party contracting with the administrator or on the credit of the estate is remediless, although the administrator contracts within his statutory powers, simply because the administrator may die or become insolvent, would be a holding untenable on any sound legal principle.
The case at bar, however, is different. The main *51part of the work done by plaintiff, and now sued for, consisted of services rendered to the administrator, not as such, but to him as an agent of the heirs in settling their rent accounts with him as such agent. The residue of the services were the services of an accountant in aiding the administrator to prepare his annual settlements. The former of these services are chargeable to the heirs, or to the agent of the heirs, as the case may be. For the latter the administrator receives his commissions under section 222 of the Revised Statutes. Neither for one nor for the other can the contract of the administrator bind the estate, as his contracting capacity for the estate is limited by statute.
It thus results that the uncontroverted facts, as presented by plaintiff’s own evidence, debar him from any recovery against the estate, or against the administrator in his representative capacity, which is the same thing. The judgment, therefore, must be reversed.
In these views Judge Biggs concurs.